531 U.S. 356 (2001)
BOARD OF TRUSTEES OF THE UNIVERSITY OF ALABAMA et al.
v.
GARRETT et al.
No. 99-1240.
United States Supreme Court.
Argued October 11, 2000.
Decided February 21, 2001.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT
*358 *358 Rehnquist, C. J., delivered the opinion of the Court, in which O'Connor, Scalia, Kennedy, and Thomas, JJ., joined. Kennedy, J., filed a concurring opinion, in which O'Connor, J., joined, post, p. 374. Breyer, J., filed a dissenting opinion, in which Stevens, Souter, and Ginsburg, JJ., joined, post, p. 376.
Jeffrey S. Sutton argued the cause for petitioners. With him on the briefs were Bill Pryor, Attorney General of Alabama, Alice Ann Byrne and Margaret L. Fleming, Assistant Attorneys General, Gregory G. Katsas, and Lisa Huggins. 
Michael H. Gottesman argued the cause for respondents. With him on the brief were Arlene Mayerson, Laurence Gold, Deborah Mattison, Sandra Reiss, Ira Burnim, and Jennifer Mathis. 
Solicitor General Waxman argued the cause for the United States as amicus curiae urging affirmance. With *359 him on the brief were Assistant Attorney General Lee, Deputy Solicitor General Underwood, Patricia A. Millett, Jessica Dunsay Silver, and Seth M. Galanter.[*]
*360 Chief Justice Rehnquist delivered the opinion of the Court.
We decide here whether employees of the State of Alabama may recover money damages by reason of the State's failure to comply with the provisions of Title I of the Americans with Disabilities Act of 1990 (ADA or Act), 104 Stat. 330, 42 U.S. C. §§ 12111-12117.[1] We hold that such suits are barred by the Eleventh Amendment.
The ADA prohibits certain employers, including the States, from "discriminat[ing] against a qualified individual *361 with a disability because of the disability of such individual in regard to job application procedures, the hiring, advancement, or discharge of employees, employee compensation, job training, and other terms, conditions, and privileges of employment." §§ 12112(a), 12111(2), (5), (7). To this end, the Act requires employers to "mak[e] reasonable accommodations to the known physical or mental limitations of an otherwise qualified individual with a disability who is an applicant or employee, unless [the employer] can demonstrate that the accommodation would impose an undue hardship on the operation of the [employer's] business." § 12112(b)(5)(A).
"`[R]easonable accommodation' may include "(A) making existing facilities used by employees readily accessible to and usable by individuals with disabilities; and (B) job restructuring, part-time or modified work schedules, reassignment to a vacant position, acquisition or modification of equipment or devices, appropriate adjustment or modifications of examinations, training materials or policies, the provision of qualified readers or interpreters, and other similar accommodations for individuals with disabilities." § 12111(9).
The Act also prohibits employers from "utilizing standards, criteria, or methods of administration . . . that have the effect of discrimination on the basis of disability." § 12112(b)(3)(A).
The Act defines "disability" to include "(A) a physical or mental impairment that substantially limits one or more of the major life activities of such individual; (B) a record of such an impairment; or (C) being regarded as having such an impairment." § 12102(2). A disabled individual is otherwise "qualified" if he or she, "with or without reasonable accommodation, can perform the essential functions of the employment position that such individual holds or desires." § 12111(8).
*362 Respondent Patricia Garrett, a registered nurse, was employed as the Director of Nursing, OB/Gyn/Neonatal Services, for the University of Alabama in Birmingham Hospital. See App. 31, 38. In 1994, Garrett was diagnosed with breast cancer and subsequently underwent a lumpectomy, radiation treatment, and chemotherapy. See id., at 38. Garrett's treatments required her to take substantial leave from work. Upon returning to work in July 1995, Garrett's supervisor informed Garrett that she would have to give up her Director position. See id., at 39. Garrett then applied for and received a transfer to another, lower paying position as a nurse manager. See ibid. 
Respondent Milton Ash worked as a security officer for the Alabama Department of Youth Services (Department). See id., at 8. Upon commencing this employment, Ash informed the Department that he suffered from chronic asthma and that his doctor recommended he avoid carbon monoxide and cigarette smoke, and Ash requested that the Department modify his duties to minimize his exposure to these substances. See ibid. Ash was later diagnosed with sleep apnea and requested, again pursuant to his doctor's recommendation, that he be reassigned to daytime shifts to accommodate his condition. See id., at 9. Ultimately, the Department granted none of the requested relief. See id., at 8-9. Shortly after Ash filed a discrimination claim with the Equal Employment Opportunity Commission, he noticed that his performance evaluations were lower than those he had received on previous occasions. See id., at 9.
Garrett and Ash filed separate lawsuits in the District Court, both seeking money damages under the ADA.[2] Petitioners moved for summary judgment, claiming that the ADA exceeds Congress' authority to abrogate the State's Eleventh Amendment immunity. See 989 F. Supp. 1409, 1410 (ND Ala. 1998). In a single opinion disposing of both *363 cases, the District Court agreed with petitioners' position and granted their motions for summary judgment. See id.,  at 1410, 1412. The cases were consolidated on appeal to the Eleventh Circuit. The Court of Appeals reversed, 193 F.3d 1214 (1999), adhering to its intervening decision in Kimel v. State Bd. of Regents, 139 F.3d 1426, 1433 (CA11 1998), aff'd, 528 U.S. 62 (2000), that the ADA validly abrogates the States' Eleventh Amendment immunity.
We granted certiorari, 529 U.S. 1065 (2000), to resolve a split among the Courts of Appeals on the question whether an individual may sue a State for money damages in federal court under the ADA.

I
The Eleventh Amendment provides:
"The Judicial power of the United States shall not be construed to extend to any suit in law or equity, commenced or prosecuted against one of the United States by Citizens of another State, or by Citizens or Subjects of any Foreign State."
Although by its terms the Amendment applies only to suits against a State by citizens of another State, our cases have extended the Amendment's applicability to suits by citizens against their own States. See Kimel v. Florida Bd. of Regents, 528 U.S. 62, 72-73 (2000); College Savings Bank v. Florida Prepaid Postsecondary Ed. Expense Bd., 527 U.S. 666, 669-670 (1999); Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996); Hans v. Louisiana, 134 U.S. 1, 15 (1890). The ultimate guarantee of the Eleventh Amendment is that nonconsenting States may not be sued by private individuals in federal court. See Kimel, supra, at 73.
We have recognized, however, that Congress may abrogate the States' Eleventh Amendment immunity when it both unequivocally intends to do so and "act[s] pursuant to a valid grant of constitutional authority." 528 U.S., at 73. The *364 first of these requirements is not in dispute here. See 42 U.S. C. § 12202 ("A State shall not be immune under the eleventh amendment to the Constitution of the United States from an action in [a] Federal or State court of competent jurisdiction for a violation of this chapter"). The question, then, is whether Congress acted within its constitutional authority by subjecting the States to suits in federal court for money damages under the ADA.
Congress may not, of course, base its abrogation of the States' Eleventh Amendment immunity upon the powers enumerated in Article I. See Kimel, supra, at 79 ("Under our firmly established precedent then, if the [Age Discrimination in Employment Act of 1967] rests solely on Congress' Article I commerce power, the private petitioners in today's cases cannot maintain their suits against their state employers"); Seminole Tribe, supra, at 72-73 ("The Eleventh Amendment restricts the judicial power under Article III, and Article I cannot be used to circumvent the constitutional limitations placed upon federal jurisdiction"); College Savings Bank, supra, at 672; Florida Prepaid Postsecondary Ed. Expense Bd. v. College Savings Bank, 527 U.S. 627, 636 (1999); Alden v. Maine, 527 U.S. 706, 730-733 (1999). In Fitzpatrick v. Bitzer, 427 U.S. 445 (1976), however, we held that "the Eleventh Amendment, and the principle of state sovereignty which it embodies, are necessarily limited by the enforcement provisions of § 5 of the Fourteenth Amendment." Id., at 456 (citation omitted). As a result, we concluded, Congress may subject nonconsenting States to suit in federal court when it does so pursuant to a valid exercise of its § 5 power. See ibid. Our cases have adhered to this proposition. See, e. g., Kimel, supra, at 80. Accordingly, the ADA can apply to the States only to the extent that the statute is appropriate § 5 legislation.[3]
*365 Section 1 of the Fourteenth Amendment provides, in relevant part:
"No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any State deprive any person of life, liberty, or property, without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws."
Section 5 of the Fourteenth Amendment grants Congress the power to enforce the substantive guarantees contained in § 1 by enacting "appropriate legislation." See City of Boerne  v. Flores, 521 U.S. 507, 536 (1997). Congress is not limited to mere legislative repetition of this Court's constitutional jurisprudence. "Rather, Congress' power `to enforce' the Amendment includes the authority both to remedy and to deter violation of rights guaranteed thereunder by prohibiting a somewhat broader swath of conduct, including that which is not itself forbidden by the Amendment's text." Kimel, supra, at 81; City of Boerne, supra, at 536.
City of Boerne also confirmed, however, the long-settled principle that it is the responsibility of this Court, not Congress, to define the substance of constitutional guarantees. 521 U.S., at 519-524. Accordingly, § 5 legislation reaching beyond the scope of § 1's actual guarantees must exhibit "congruence and proportionality between the injury to be prevented or remedied and the means adopted to that end." Id., at 520.

II
The first step in applying these now familiar principles is to identify with some precision the scope of the constitutional right at issue. Here, that inquiry requires us to examine the limitations § 1 of the Fourteenth Amendment places upon States' treatment of the disabled. As we did last Term in Kimel, see 528 U.S., at 83, we look to our prior decisions under the Equal Protection Clause dealing with this issue.
*366 In Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432 (1985), we considered an equal protection challenge to a city ordinance requiring a special use permit for the operation of a group home for the mentally retarded. The specific question before us was whether the Court of Appeals had erred by holding that mental retardation qualified as a "quasi-suspect" classification under our equal protection jurisprudence. Id., at 435. We answered that question in the affirmative, concluding instead that such legislation incurs only the minimum "rational-basis" review applicable to general social and economic legislation.[4]Id., at 446. In a statement that today seems quite prescient, we explained that
"if the large and amorphous class of the mentally retarded were deemed quasi-suspect for the reasons given by the Court of Appeals, it would be difficult to find a principled way to distinguish a variety of other groups who have perhaps immutable disabilities setting them off from others, who cannot themselves mandate the desired legislative responses, and who can claim some degree of prejudice from at least part of the public at large. One need mention in this respect only the aging, the disabled, the mentally ill, and the infirm. We are reluctant to set out on that course, and we decline to do so." Id., at 445-446.
Under rational-basis review, where a group possesses "distinguishing characteristics relevant to interests the State has the authority to implement," a State's decision *367 to act on the basis of those differences does not give rise to a constitutional violation. Id., at 441. "Such a classification cannot run afoul of the Equal Protection Clause if there is a rational relationship between the disparity of treatment and some legitimate governmental purpose." Heller v. Doe, 509 U.S. 312, 320 (1993) (citing Nordlinger v. Hahn, 505 U.S. 1 (1992); New Orleans v. Dukes, 427 U.S. 297, 303 (1976) (per curiam) ). Moreover, the State need not articulate its reasoning at the moment a particular decision is made. Rather, the burden is upon the challenging party to negative "`any reasonably conceivable state of facts that could provide a rational basis for the classification.' " Heller, supra, at 320 (quoting FCC v. Beach Communications, Inc., 508 U.S. 307, 313 (1993)).
Justice Breyer suggests that Cleburne stands for the broad proposition that state decisionmaking reflecting "negative attitudes" or "fear" necessarily runs afoul of the Fourteenth Amendment. See post, at 382 (dissenting opinion) (quoting Cleburne, 473 U. S., at 448). Although such biases may often accompany irrational (and therefore unconstitutional) discrimination, their presence alone does not a constitutional violation make. As we noted in Cleburne: "[M]ere negative attitudes, or fear, unsubstantiated by factors which are properly cognizable in a zoning proceeding, are not permissible bases for treating a home for the mentally retarded differently . . . ." Id., at 448 (emphases added). This language, read in context, simply states the unremarkable and widely acknowledged tenet of this Court's equal protection jurisprudence that state action subject to rational-basis scrutiny does not violate the Fourteenth Amendment when it "rationally furthers the purpose identified by the State." Massachusetts Bd. of Retirement v. Murgia, 427 U.S. 307, 314 (1976) (per curiam). 
Thus, the result of Cleburne is that States are not required by the Fourteenth Amendment to make special accommodations for the disabled, so long as their actions toward such individuals are rational. They could quite hardheadedly *368 and perhaps hardheartedlyhold to job-qualification requirements which do not make allowance for the disabled. If special accommodations for the disabled are to be required, they have to come from positive law and not through the Equal Protection Clause.[5]

III
Once we have determined the metes and bounds of the constitutional right in question, we examine whether Congress identified a history and pattern of unconstitutional employment discrimination by the States against the disabled. Just as § 1 of the Fourteenth Amendment applies only to actions committed "under color of state law," Congress' § 5 authority is appropriately exercised only in response to state transgressions. See Florida Prepaid, 527 U. S., at 640 ("It is this conduct thenunremedied patent infringement by the Statesthat must give rise to the Fourteenth Amendment violation that Congress sought to redress in the Patent Remedy Act"); Kimel, 528 U. S., at 89 ("Congress never identified any pattern of age discrimination by the States, much less any discrimination whatsoever that rose to the level of constitutional violation"). The legislative record of the ADA, however, simply fails to show that Congress did in fact identify a pattern of irrational state discrimination in employment against the disabled.
Respondents contend that the inquiry as to unconstitutional discrimination should extend not only to States themselves, but to units of local governments, such as cities and counties. All of these, they say, are "state actors" for *369 purposes of the Fourteenth Amendment. Brief for Respondents 8. This is quite true, but the Eleventh Amendment does not extend its immunity to units of local government. See Lincoln County v. Luning, 133 U.S. 529, 530 (1890). These entities are subject to private claims for damages under the ADA without Congress' ever having to rely on § 5 of the Fourteenth Amendment to render them so. It would make no sense to consider constitutional violations on their part, as well as by the States themselves, when only the States are the beneficiaries of the Eleventh Amendment.
Congress made a general finding in the ADA that "historically, society has tended to isolate and segregate individuals with disabilities, and, despite some improvements, such forms of discrimination against individuals with disabilities continue to be a serious and pervasive social problem." 42 U.S. C. § 12101(a)(2). The record assembled by Congress includes many instances to support such a finding. But the great majority of these incidents do not deal with the activities of States.
Respondents in their brief cite half a dozen examples from the record that did involve States. A department head at the University of North Carolina refused to hire an applicant for the position of health administrator because he was blind; similarly, a student at a state university in South Dakota was denied an opportunity to practice teach because the dean at that time was convinced that blind people could not teach in public schools. A microfilmer at the Kansas Department of Transportation was fired because he had epilepsy; deaf workers at the University of Oklahoma were paid a lower salary than those who could hear. The Indiana State Personnel Office informed a woman with a concealed disability that she should not disclose it if she wished to obtain employment.[6]
*370 Several of these incidents undoubtedly evidence an unwillingness on the part of state officials to make the sort of accommodations for the disabled required by the ADA. Whether they were irrational under our decision in Cleburne  is more debatable, particularly when the incident is described out of context. But even if it were to be determined that each incident upon fuller examination showed unconstitutional action on the part of the State, these incidents taken together fall far short of even suggesting the pattern of unconstitutional discrimination on which § 5 legislation must be based. See Kimel, supra, at 89-91; City of Boerne, 521 U. S., at 530-531. Congress, in enacting the ADA, found that "some 43,000,000 Americans have one or more physical or mental disabilities." 42 U.S. C. § 12101(a)(1). In 1990, the States alone employed more than 4.5 million people. U. S. Dept. of Commerce, Bureau of Census, Statistical Abstract of the United States 338 (119th ed. 1999) (Table 534). It is telling, we think, that given these large numbers, Congress assembled only such minimal evidence of unconstitutional state discrimination in employment against the disabled.
Justice Breyer maintains that Congress applied Title I of the ADA to the States in response to a host of incidents representing unconstitutional state discrimination in employment against persons with disabilities. A close review of the relevant materials, however, undercuts that conclusion. Justice Breyer's Appendix C consists not of legislative findings, but of unexamined, anecdotal accounts of "adverse, disparate treatment by state officials." Post, at 379. Of course, as we have already explained, "adverse, disparate treatment" often does not amount to a constitutional violation where rational-basis scrutiny applies. These accounts, moreover, were submitted not directly to Congress but to the Task Force on the Rights and Empowerment of *371 Americans with Disabilities, which made no findings on the subject of state discrimination in employment.[7] See the Task Force's Report entitled From ADA to Empowerment (Oct. 12, 1990). And, had Congress truly understood this information as reflecting a pattern of unconstitutional behavior by the States, one would expect some mention of that conclusion in the Act's legislative findings. There is none. See 42 U.S. C. § 12101. Although Justice Breyer would infer from Congress' general conclusions regarding societal discrimination against the disabled that the States had likewise participated in such action, post, at 378, the House and Senate committee reports on the ADA flatly contradict this assertion. After describing the evidence presented to the Senate Committee on Labor and Human Resources and its subcommittee (including the Task Force Report upon which the dissent relies), the Committee's Report reached, among others, the following conclusion: "Discrimination still persists in such critical areas as employment in the private sector, public accommodations, public services, transportation, and telecommunications." S. Rep. No. 101-116, p. 6 (1989) (emphasis added). The House Committee on Education and Labor, addressing the ADA's employment provisions, reached the same conclusion: "[A]fter extensive review and analysis over a number of Congressional sessions, . . . there exists a compelling need to establish a clear and comprehensive Federal prohibition of discrimination on the basis of disability in the areas of employment in the private sector, public accommodations, public services, transportation, *372 and telecommunications." H. R. Rep. No. 101-485, pt. 2, p. 28 (1990) (emphasis added). Thus, not only is the inference Justice Breyer draws unwarranted, but there is also strong evidence that Congress' failure to mention States in its legislative findings addressing discrimination in employment reflects that body's judgment that no pattern of unconstitutional state action had been documented.
Even were it possible to squeeze out of these examples a pattern of unconstitutional discrimination by the States, the rights and remedies created by the ADA against the States would raise the same sort of concerns as to congruence and proportionality as were found in City of Boerne, supra. For example, whereas it would be entirely rational (and therefore constitutional) for a state employer to conserve scarce financial resources by hiring employees who are able to use existing facilities, the ADA requires employers to "mak[e] existing facilities used by employees readily accessible to and usable by individuals with disabilities." 42 U.S. C. §§ 12112(5)(B), 12111(9). The ADA does except employers from the "reasonable accommodatio[n]" requirement where the employer "can demonstrate that the accommodation would impose an undue hardship on the operation of the business of such covered entity." § 12112(b)(5)(A). However, even with this exception, the accommodation duty far exceeds what is constitutionally required in that it makes unlawful a range of alternative responses that would be reasonable but would fall short of imposing an "undue burden" upon the employer. The Act also makes it the employer's duty to prove that it would suffer such a burden, instead of requiring (as the Constitution does) that the complaining party negate reasonable bases for the employer's decision. See ibid. 
The ADA also forbids "utilizing standards, criteria, or methods of administration" that disparately impact the disabled, without regard to whether such conduct has a rational basis. § 12112(b)(3)(A). Although disparate impact may be *373 relevant evidence of racial discrimination, see Washington  v. Davis, 426 U.S. 229, 239 (1976), such evidence alone is insufficient even where the Fourteenth Amendment subjects state action to strict scrutiny. See, e. g., ibid. ("[O]ur cases have not embraced the proposition that a law or other official act, without regard to whether it reflects a racially discriminatory purpose, is unconstitutional solely because it has a racially disproportionate impact").
The ADA's constitutional shortcomings are apparent when the Act is compared to Congress' efforts in the Voting Rights Act of 1965 to respond to a serious pattern of constitutional violations. In South Carolina v. Katzenbach, 383 U.S. 301 (1966), we considered whether the Voting Rights Act was "appropriate" legislation to enforce the Fifteenth Amendment's protection against racial discrimination in voting. Concluding that it was a valid exercise of Congress' enforcement power under § 2 of the Fifteenth Amendment,[8] we noted that "[b]efore enacting the measure, Congress explored with great care the problem of racial discrimination in voting." Id., at 308.
In that Act, Congress documented a marked pattern of unconstitutional action by the States. State officials, Congress found, routinely applied voting tests in order to exclude African-American citizens from registering to vote. See id., at 312. Congress also determined that litigation had proved ineffective and that there persisted an otherwise inexplicable 50-percentage-point gap in the registration of white and African-American voters in some States. See id., at 313. Congress' response was to promulgate in the Voting Rights Act a detailed but limited remedial scheme designed to guarantee meaningful enforcement of the Fifteenth Amendment in those areas of the Nation where abundant evidence of States' systematic denial of those rights was identified.
*374 The contrast between this kind of evidence, and the evidence that Congress considered in the present case, is stark. Congressional enactment of the ADA represents its judgment that there should be a "comprehensive national mandate for the elimination of discrimination against individuals with disabilities." 42 U.S. C. § 12101(b)(1). Congress is the final authority as to desirable public policy, but in order to authorize private individuals to recover money damages against the States, there must be a pattern of discrimination by the States which violates the Fourteenth Amendment, and the remedy imposed by Congress must be congruent and proportional to the targeted violation. Those requirements are not met here, and to uphold the Act's application to the States would allow Congress to rewrite the Fourteenth Amendment law laid down by this Court in Cleburne.[9] Section 5 does not so broadly enlarge congressional authority. The judgment of the Court of Appeals is therefore
Reversed. 
Justice Kennedy, with whom Justice O'Connor joins, concurring.
Prejudice, we are beginning to understand, rises not from malice or hostile animus alone. It may result as well from insensitivity caused by simple want of careful, rational reflection or from some instinctive mechanism to guard against people who appear to be different in some respects from ourselves. Quite apart from any historical documentation, *375 knowledge of our own human instincts teaches that persons who find it difficult to perform routine functions by reason of some mental or physical impairment might at first seem unsettling to us, unless we are guided by the better angels of our nature. There can be little doubt, then, that persons with mental or physical impairments are confronted with prejudice which can stem from indifference or insecurity as well as from malicious ill will.
One of the undoubted achievements of statutes designed to assist those with impairments is that citizens have an incentive, flowing from a legal duty, to develop a better understanding, a more decent perspective, for accepting persons with impairments or disabilities into the larger society. The law works this way because the law can be a teacher. So I do not doubt that the Americans with Disabilities Act of 1990 will be a milestone on the path to a more decent, tolerant, progressive society.
It is a question of quite a different order, however, to say that the States in their official capacities, the States as governmental entities, must be held in violation of the Constitution on the assumption that they embody the misconceived or malicious perceptions of some of their citizens. It is a most serious charge to say a State has engaged in a pattern or practice designed to deny its citizens the equal protection of the laws, particularly where the accusation is based not on hostility but instead on the failure to act or the omission to remedy. States can, and do, stand apart from the citizenry. States act as neutral entities, ready to take instruction and to enact laws when their citizens so demand. The failure of a State to revise policies now seen as incorrect under a new understanding of proper policy does not always constitute the purposeful and intentional action required to make out a violation of the Equal Protection Clause. See Washington v. Davis, 426 U.S. 229 (1976).
For the reasons explained by the Court, an equal protection violation has not been shown with respect to the several States in this case. If the States had been transgressing *376 the Fourteenth Amendment by their mistreatment or lack of concern for those with impairments, one would have expected to find in decisions of the courts of the States and also the courts of the United States extensive litigation and discussion of the constitutional violations. This confirming judicial documentation does not exist. That there is a new awareness, a new consciousness, a new commitment to better treatment of those disadvantaged by mental or physical impairments does not establish that an absence of state statutory correctives was a constitutional violation.
It must be noted, moreover, that what is in question is not whether the Congress, acting pursuant to a power granted to it by the Constitution, can compel the States to act. What is involved is only the question whether the States can be subjected to liability in suits brought not by the Federal Government (to which the States have consented, see Alden  v. Maine, 527 U.S. 706, 755 (1999)), but by private persons seeking to collect moneys from the state treasury without the consent of the State. The predicate for money damages against an unconsenting State in suits brought by private persons must be a federal statute enacted upon the documentation of patterns of constitutional violations committed by the State in its official capacity. That predicate, for reasons discussed here and in the decision of the Court, has not been established. With these observations, I join the Court's opinion.
Justice Breyer, with whom Justice Stevens, Justice Souter, and Justice Ginsburg join, dissenting.
Reviewing the congressional record as if it were an administrative agency record, the Court holds the statutory provision before us, 42 U.S. C. § 12202, unconstitutional. The Court concludes that Congress assembled insufficient evidence of unconstitutional discrimination, ante, at 370, that Congress improperly attempted to "rewrite" the law we established in Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432 (1985), ante, at 374, and that the law is not sufficiently *377 tailored to address unconstitutional discrimination, ante, at 372-373.
Section 5, however, grants Congress the "power to enforce, by appropriate legislation," the Fourteenth Amendment's equal protection guarantee. U. S. Const., Amdt. 14, § 5. As the Court recognizes, state discrimination in employment against persons with disabilities might "`run afoul of the Equal Protection Clause' " where there is no "`rational relationship between the disparity of treatment and some legitimate governmental purpose.' " Ante, at 367 (quoting Heller v. Doe, 509 U.S. 312, 320 (1993)). See also Cleburne  v. Cleburne Living Center, Inc., supra, at 440 (stating that the Court will sustain a classification if it is "rationally related to a legitimate state interest"). In my view, Congress reasonably could have concluded that the remedy before us constitutes an "appropriate" way to enforce this basic equal protection requirement. And that is all the Constitution requires.

I
The Court says that its primary problem with this statutory provision is one of legislative evidence. It says that "Congress assembled only . . . minimal evidence of unconstitutional state discrimination in employment." Ante, at 370. In fact, Congress compiled a vast legislative record documenting "`massive, society-wide discrimination' " against persons with disabilities. S. Rep. No. 101-116, pp. 8-9 (1989) (quoting testimony of Justin Dart, chairperson of the Task Force on the Rights and Empowerment of Americans with Disabilities). In addition to the information presented at 13 congressional hearings (see Appendix A, infra ), and its own prior experience gathered over 40 years during which it contemplated and enacted considerable similar legislation (see Appendix B, infra ), Congress created a special task force to assess the need for comprehensive legislation. That task force held hearings in every State, attended by more than 30,000 people, including thousands who had experienced discrimination first hand. See From ADA to Empowerment, *378 Task Force on the Rights and Empowerment of Americans with Disabilities 16 (Oct. 12, 1990) (hereinafter Task Force Report). The task force hearings, Congress' own hearings, and an analysis of "census data, national polls, and other studies" led Congress to conclude that "people with disabilities, as a group, occupy an inferior status in our society, and are severely disadvantaged socially, vocationally, economically, and educationally." 42 U.S. C. § 12101(a)(6). As to employment, Congress found that "[t]wo-thirds of all disabled Americans between the age of 16 and 64 [were] not working at all," even though a large majority wanted to, and were able to, work productively. S. Rep. No. 101-116, at 9. And Congress found that this discrimination flowed in significant part from "stereotypic assumptions" as well as "purposeful unequal treatment." 42 U.S. C. § 12101(a)(7).
The powerful evidence of discriminatory treatment throughout society in general, including discrimination by private persons and local governments, implicates state governments as well, for state agencies form part of that same larger society. There is no particular reason to believe that they are immune from the "stereotypic assumptions" and pattern of "purposeful unequal treatment" that Congress found prevalent. The Court claims that it "make[s] no sense" to take into consideration constitutional violations committed by local governments. Ante, at 369. But the substantive obligation that the Equal Protection Clause creates applies to state and local governmental entities alike. E. g., Richmond v. J. A. Croson Co., 488 U.S. 469 (1989). Local governments often work closely with, and under the supervision of, state officials, and in general, state and local government employers are similarly situated. Nor is determining whether an apparently "local" entity is entitled to Eleventh Amendment immunity as simple as the majority suggestsit often requires a "`detailed examination of the relevant provisions of [state] law.' " Regents of Univ. of Cal. *379 v. Doe, 519 U.S. 425, 430, n. 6 (1997) (quoting Moor v. County of Alameda, 411 U.S. 693, 719-721 (1973)).
In any event, there is no need to rest solely upon evidence of discrimination by local governments or general societal discrimination. There are roughly 300 examples of discrimination by state governments themselves in the legislative record. See, e. g., Appendix C, infra. I fail to see how this evidence "fall[s] far short of even suggesting the pattern of unconstitutional discrimination on which § 5 legislation must be based." Ante, at 370.
The congressionally appointed task force collected numerous specific examples, provided by persons with disabilities themselves, of adverse, disparate treatment by state officials. They reveal, not what the Court describes as "half a dozen" instances of discrimination, ante, at 369, but hundreds of instances of adverse treatment at the hands of state officials instances in which a person with a disability found it impossible to obtain a state job, to retain state employment, to use the public transportation that was readily available to others in order to get to work, or to obtain a public education, which is often a prerequisite to obtaining employment. State-imposed barriers also frequently made it difficult or impossible for people to vote, to enter a public building, to access important government services, such as calling for emergency assistance, and to find a place to live due to a pattern of irrational zoning decisions similar to the discrimination that we held unconstitutional in Cleburne, 473 U. S., at 448. See Appendix C, infra. 
As the Court notes, those who presented instances of discrimination rarely provided additional, independent evidence sufficient to prove in court that, in each instance, the discrimination they suffered lacked justification from a judicial standpoint. Ante, at 370 (stating that instances of discrimination are "described out of context"). Perhaps this explains the Court's view that there is "minimal evidence of unconstitutional state discrimination." Ibid. But a legislature *380 is not a court of law. And Congress, unlike courts, must, and does, routinely draw general conclusionsfor example, of likely motive or of likely relationship to legitimate needfrom anecdotal and opinion-based evidence of this kind, particularly when the evidence lacks strong refutation. See Task Force Report 16, 20 (task force "met many times with significant representatives of groups opposed to [the] ADA," and as to the general public, although the task force received "about 2,000 letters" in support of the ADA, there was only "one letter in opposition"); S. Rep. No. 101-116, at 10 (summarizing testimony that many reasonable accommodations cost "less than $50," and the expense of others, such as hiring employees who can interpret for the deaf, is "frequently exaggerated"). In reviewing § 5 legislation, we have never required the sort of extensive investigation of each piece of evidence that the Court appears to contemplate. Compare ante, at 370-371, with Katzenbach v. Morgan, 384 U.S. 641, 652-656 (1966) (asking whether Congress' likely conclusions were reasonable, not whether there was adequate evidentiary support in the record). Nor has the Court traditionally required Congress to make findings as to state discrimination, or to break down the record evidence, category by category. Compare ante, at 371-372 (noting statements in two congressional Reports that mentioned state discrimination in public services and transportation but not in employment), with Morgan, supra, at 654 (considering what Congress "might" have concluded); 384 U.S., at 652 (holding that likely discrimination against Puerto Ricans in areas other than voting supported statute abolishing literacy test as qualification for voting).
Regardless, Congress expressly found substantial unjustified discrimination against persons with disabilities. 42 U.S. C. § 12101(9) (finding a pattern of "unnecessary discrimination and prejudice" that "costs the United States billions of dollars in unnecessary expenses resulting from dependency and nonproductivity" (emphasis added)). See also 2 Legislative History of the Americans with Disabilities *381 Act (Leg. Hist.) (Committee Print compiled for the House Committee on Education and Labor), Ser. No. 102B, p. 1620 (1990) (testimony of Arlene B. Mayerson) (describing "unjustifiable and discriminatory loss of job opportunities"); id., at 1623 (citing study showing "`strong evidence that employers' fears of low performance among disabled workers are unjustified' "). Moreover, it found that such discrimination typically reflects "stereotypic assumptions" or "purposeful unequal treatment." 42 U.S. C. § 12101(7). See also 2 Leg. Hist. 1622 (testimony of Arlene B. Mayerson) ("Outmoded stereotypes whether manifested in medical or other job `requirements' that are unrelated to the successful performance of the job, or in decisions based on the generalized perceptions of supervisors and hiring personnel, have excluded many disabled people from jobs for which they are qualified"). In making these findings, Congress followed our decision in Cleburne, which established that not only discrimination against persons with disabilities that rests upon "`a bare . . . desire to harm a politically unpopular group,' " 473 U.S., at 447 (quoting Department of Agriculture v. Moreno, 413 U.S. 528, 534 (1973) (omission in Cleburne )), violates the Fourteenth Amendment, but also discrimination that rests solely upon "negative attitude[s]," "fea[r]," 473 U.S., at 448, or "irrational prejudice," id., at 450. Adverse treatment that rests upon such motives is unjustified discrimination in Cleburne' s terms.
The evidence in the legislative record bears out Congress' finding that the adverse treatment of persons with disabilities was often arbitrary or invidious in this sense, and thus unjustified. For example, one study that was before Congress revealed that "most . . . governmental agencies in [one State] discriminated in hiring against job applicants for an average period of five years after treatment for cancer," based in part on coworkers' misguided belief that "cancer is contagious." 2 Leg. Hist. 1619-1620 (testimony of Arlene B. Mayerson). A school inexplicably refused to exempt a deaf teacher, who taught at a school for the deaf, from a *382 "listening skills" requirement. Government's Lodging 1503. A State refused to hire a blind employee as director of an agency for the blindeven though he was the most qualified applicant. Id., at 974. Certain state agencies apparently had general policies against hiring or promoting persons with disabilities. Id., at 1159, 1577. A zoo turned away children with Downs Syndrome "because [the zookeeper] feared they would upset the chimpanzees." S. Rep. No. 101 116, at 7. There were reports of numerous zoning decisions based upon "negative attitudes" or "fear," Cleburne, supra,  at 448, such as a zoning board that denied a permit for an obviously pretextual reason after hearing arguments that a facility would house "`deviants' " who needed "`room to roam,' " Government's Lodging 1068. A complete listing of the hundreds of examples of discrimination by state and local governments that were submitted to the task force is set forth in Appendix C, infra. Congress could have reasonably believed that these examples represented signs of a widespread problem of unconstitutional discrimination.

II
The Court's failure to find sufficient evidentiary support may well rest upon its decision to hold Congress to a strict, judicially created evidentiary standard, particularly in respect to lack of justification. Justice Kennedy's empirical conclusionwhich rejects that of Congressrests heavily upon his failure to find "extensive litigation and discussion of the constitutional violations," in "the courts of the United States." Ante, at 376 (concurring opinion) (emphasis added). And the Court itself points out that, when economic or social legislation is challenged in court as irrational, hence unconstitutional, the "burden is upon the challenging party to negative any reasonably conceivable state of facts that could provide a rational basis for the classification." Ante,  at 367 (internal quotation marks omitted). Or as Justice Brandeis, writing for the Court, put the matter many years ago, "`if any state of facts reasonably can be conceived that *383 would sustain' " challenged legislation, then "`there is a presumption of the existence of that state of facts, and one who assails the classification must carry the burden of showing . . . that the action is arbitrary.' " Pacific States Box & Basket Co. v. White, 296 U.S. 176, 185 (1935) (quoting Borden's Farm Products Co. v. Baldwin, 293 U.S. 194, 209 (1934)). Imposing this special "burden" upon Congress, the Court fails to find in the legislative record sufficient indication that Congress has "negative[d]" the presumption that state action is rationally related to a legitimate objective. Ante, at 367.
The problem with the Court's approach is that neither the "burden of proof" that favors States nor any other rule of restraint applicable to judges applies to Congress when it exercises its § 5 power. "Limitations stemming from the nature of the judicial process . . . have no application to Congress." Oregon v. Mitchell, 400 U.S. 112, 248 (1970) (Brennan, White, and Marshall, JJ., concurring in part and dissenting in part). Rational-basis reviewwith its presumptions favoring constitutionalityis "a paradigm of judicial restraint." FCC v. Beach Communications, Inc., 508 U.S. 307, 314 (1993) (emphasis added). And the Congress of the United States is not a lower court.
Indeed, the Court in Cleburne drew this very institutional distinction. We emphasized that "courts have been very reluctant, as they should be in our federal system and with our respect for the separation of powers, to closely scrutinize legislative choices." 473 U.S., at 441. Our invocation of judicial deference and respect for Congress was based on the fact that "[§ ]5 of the [Fourteenth] Amendment empowers Congress to enforce [the equal protection] mandate." Id.,  at 439 (emphasis added). Indeed, we made clear that the absence of a contrary congressional finding was critical to our decision to apply mere rational-basis review to disability discrimination claimsa "congressional direction" to apply a more stringent standard would have been "controlling." Ibid. See also Washington v. Davis, 426 U.S. 229, 248 *384 (1976) (refusing to invalidate a law based on the Equal Protection Clause because a disparate-impact standard "should await legislative prescription"). Cf. Mitchell, supra, at 284 (Stewart, J., concurring in part and dissenting in part) ("Congress may paint with a much broader brush than may this Court, which must confine itself to the judicial function of deciding individual cases and controversies upon individual records"). In short, the Court's claim that "to uphold the Act's application to the States would allow Congress to rewrite the Fourteenth Amendment law laid down by this Court in Cleburne, " ante, at 374, is repudiated by Cleburne  itself.
There is simply no reason to require Congress, seeking to determine facts relevant to the exercise of its § 5 authority, to adopt rules or presumptions that reflect a court's institutional limitations. Unlike courts, Congress can readily gather facts from across the Nation, assess the magnitude of a problem, and more easily find an appropriate remedy. Cf. Cleburne, supra, at 442-443 (addressing the problems of the "large and diversified group" of persons with disabilities "is a difficult and often a technical matter, very much a task for legislators guided by qualified professionals and not by the perhaps ill-informed opinions of the judiciary"). Unlike courts, Congress directly reflects public attitudes and beliefs, enabling Congress better to understand where, and to what extent, refusals to accommodate a disability amount to behavior that is callous or unreasonable to the point of lacking constitutional justification. Unlike judges, Members of Congress can directly obtain information from constituents who have firsthand experience with discrimination and related issues.
Moreover, unlike judges, Members of Congress are elected. When the Court has applied the majority's burden of proof rule, it has explained that we, i. e., the courts, do not "`sit as a superlegislature to judge the wisdom or desirability of legislative policy determinations.' " Heller, 509 U. S., at 319 *385 (quoting New Orleans v. Dukes, 427 U.S. 297, 303 (1976) (per curiam) ). To apply a rule designed to restrict courts as if it restricted Congress' legislative power is to stand the underlying principlea principle of judicial restraint on its head. But without the use of this burden of proof rule or some other unusually stringent standard of review, it is difficult to see how the Court can find the legislative record here inadequate. Read with a reasonably favorable eye, the record indicates that state governments subjected those with disabilities to seriously adverse, disparate treatment. And Congress could have found, in a significant number of instances, that this treatment violated the substantive principles of justificationshorn of their judicialrestraint-related presumptionsthat this Court recognized in Cleburne. 

III
The Court argues in the alternative that the statute's damages remedy is not "congruent" with and "proportional" to the equal protection problem that Congress found. Ante,  at 374 (citing City of Boerne v. Flores, 521 U.S. 507, 520 (1997)). The Court suggests that the Act's "reasonable accommodation" requirement, 42 U.S. C. § 12112(b)(5)(A), and disparate-impact standard, § 12112(b)(3)(A), "far excee[d] what is constitutionally required." Ante, at 372. But we have upheld disparate-impact standards in contexts where they were not "constitutionally required." Compare Griggs  v. Duke Power Co., 401 U.S. 424, 432 (1971), with Washington, supra, at 239, and City of Rome v. United States, 446 U.S. 156, 172-173 (1980), with Mobile v. Bolden, 446 U.S. 55, 62 (1980) (plurality opinion).
And what is wrong with a remedy that, in response to unreasonable employer behavior, requires an employer to make accommodations that are reasonable? Of course, what is "reasonable" in the statutory sense and what is "unreasonable" in the constitutional sense might differ. In other words, the requirement may exceed what is necessary to *386 avoid a constitutional violation. But it is just that power the power to require more than the minimumthat § 5 grants to Congress, as this Court has repeatedly confirmed. As long ago as 1880, the Court wrote that § 5 "brought within the domain of congressional power" whatever "tends to enforce submission" to its "prohibitions" and "to secure to all persons . . . the equal protection of the laws." Ex parte Virginia, 100 U.S. 339, 346 (1880). More recently, the Court added that § 5's "draftsmen sought to grant to Congress, by a specific provision applicable to the Fourteenth Amendment, the same broad powers expressed in the Necessary and Proper Clause, Art. I, § 8, cl. 18." Morgan, 384 U. S., at 650 (citing McCulloch v. Maryland, 4 Wheat. 316, 421 (1819)).
In keeping with these principles, the Court has said that "[i]t is not for us to review the congressional resolution of . . . the various conflicting considerationsthe risk or pervasiveness of the discrimination in governmental services . . . , the adequacy or availability of alternative remedies, and the nature and significance of the state interests that would be affected." 384 U.S., at 653. "It is enough that we be able to perceive a basis upon which the Congress might resolve the conflict as it did." Ibid. See also South Carolina v. Katzenbach, 383 U.S. 301, 324 (1966) (interpreting the similarly worded Enforcement Clause of the Fifteenth Amendment to permit Congress to use "any rational means to effectuate the constitutional prohibition"). Nothing in the words "reasonable accommodation" suggests that the requirement has no "tend[ency] to enforce" the Equal Protection Clause, Ex parte Virginia, supra, at 346, that it is an irrational way to achieve the objective, Katzenbach, supra, at 324, that it would fall outside the scope of the Necessary and Proper Clause, Morgan, supra, at 650, or that it somehow otherwise exceeds the bounds of the "appropriate," U. S. Const., Amdt. 14, § 5.
The Court's more recent cases have professed to follow the longstanding principle of deference to Congress. See Kimel *387 v. Florida Bd. of Regents, 528 U.S. 62, 81 (2000) ("Congress' § 5 power is not confined to the enactment of legislation that merely parrots the precise wording of the Fourteenth Amendment." Rather, Congress can prohibit a "somewhat broader swath of conduct, including that which is not itself forbidden by the Amendment's text"); Florida Prepaid Postsecondary Ed. Expense Bd. v. College Savings Bank, 527 U.S. 627, 639 (1999) ("`Congress must have wide latitude' ") (quoting City of Boerne, supra, at 519-520); City of Boerne, supra, at 528 (reaffirming Morgan ); 521 U.S., at 536 (Congress' "conclusions are entitled to much deference"). And even today, the Court purports to apply, not to depart from, these standards. Ante, at 365. But the Court's analysis and ultimate conclusion deprive its declarations of practical significance. The Court `sounds the word of promise to the ear but breaks it to the hope.'

IV
The Court's harsh review of Congress' use of its § 5 power is reminiscent of the similar (now-discredited) limitation that it once imposed upon Congress' Commerce Clause power. Compare Carter v. Carter Coal Co., 298 U.S. 238 (1936), with United States v. Darby, 312 U.S. 100, 123 (1941) (rejecting Carter Coal' s rationale). I could understand the legal basis for such review were we judging a statute that discriminated against those of a particular race or gender, see United States v. Virginia, 518 U.S. 515 (1996), or a statute that threatened a basic constitutionally protected liberty such as free speech, see Reno v. American Civil Liberties Union, 521 U.S. 844 (1997); see also Post & Siegel, Equal Protection by Law: Federal Antidiscrimination Legislation After Morrison and Kimel, 110 Yale L. J. 441, 477 (2000) (stating that the Court's recent review of § 5 legislation appears to approach strict scrutiny); 1 L. Tribe, American Constitutional Law § 5-16, p. 959 (3d ed. 2000) (same). The legislation before us, however, does not discriminate against anyone, nor does it pose any threat to basic liberty. And it is difficult *388 to understand why the Court, which applies "minimum `rational-basis' review" to statutes that burden persons with disabilities, ante, at 366, subjects to far stricter scrutiny a statute that seeks to help those same individuals.
I recognize nonetheless that this statute imposes a burden upon States in that it removes their Eleventh Amendment protection from suit, thereby subjecting them to potential monetary liability. Rules for interpreting § 5 that would provide States with special protection, however, run counter to the very object of the Fourteenth Amendment. By its terms, that Amendment prohibits States from denying their citizens equal protection of the laws. U. S. Const., Amdt. 14, § 1. Hence "principles of federalism that might otherwise be an obstacle to congressional authority are necessarily overridden by the power to enforce the Civil War Amendments `by appropriate legislation.' Those Amendments were specifically designed as an expansion of federal power and an intrusion on state sovereignty." City of Rome, 446 U. S., at 179. See also Fitzpatrick v. Bitzer, 427 U.S. 445, 456 (1976); Ex parte Virginia, supra, at 345. And, ironically, the greater the obstacle the Eleventh Amendment poses to the creation by Congress of the kind of remedy at issue herethe decentralized remedy of private damages actionsthe more Congress, seeking to cure important national problems, such as the problem of disability discrimination before us, will have to rely on more uniform remedies, such as federal standards and court injunctions, 42 U.S. C. § 12188(a)(2), which are sometimes draconian and typically more intrusive. See College Savings Bank v. Florida Prepaid Postsecondary Ed. Expense Bd., 527 U.S. 666, 704-705 (1999) (Breyer, J., dissenting). Cf. ante, at 374, n. 9. For these reasons, I doubt that today's decision serves any constitutionally based federalism interest.
The Court, through its evidentiary demands, its nondeferential review, and its failure to distinguish between judicial and legislative constitutional competencies, improperly invades a power that the Constitution assigns to Congress. *389 Morgan, 384 U. S., at 648, n. 7 (The "sponsors and supporters of the [Fourteenth] Amendment were primarily interested in augmenting the power of Congress"). Its decision saps § 5 of independent force, effectively "confin[ing] the legislative power . . . to the insignificant role of abrogating only those state laws that the judicial branch [is] prepared to adjudge unconstitutional." Id., at 648-649. Whether the Commerce Clause does or does not enable Congress to enact this provision, see, e. g., Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 100-185 (1996) (Souter, J., joined by Ginsburg and Breyer, JJ., dissenting); College Savings Bank, supra, at 699-700 (Breyer, J., dissenting), in my view, § 5 gives Congress the necessary authority.
For the reasons stated, I respectfully dissent.
APPENDIX A TO OPINION OF BREYER, J.
Congressional hearings on the Americans with Disabilities Act
Americans with Disabilities Act of 1989: Hearings on H. R. 2273 before the House Committee on the Judiciary and the Subcommittee on Civil and Constitutional Rights, 101st Cong., 1st Sess. (1989).
Americans with Disabilities Act: Hearing on H. R. 2273 and S. 933 before the Subcommittee on Transportation and Hazardous Materials of the House Committee on Energy and Commerce, 101st Cong., 1st Sess. (1990). Americans with Disabilities Act: Hearings on H. R. 2273 before the Subcommittee on Surface Transportation of the House Committee on Public Works and Transportation, 101st Cong., 1st Sess. (1990).
Americans with Disabilities: Telecommunications Relay Services, Hearing on Title V of H. R. 2273 before the Subcommittee on Telecommunications and Finance of the House Committee on Energy and Commerce, 101st Cong., 1st Sess. (1990).
Americans with Disabilities Act of 1989: Hearing on H. R. 2273 before the Subcommittee on Select Education of the *390 House Committee on Education and Labor, 101st Cong., 1st Sess. (1989).
Field Hearing on Americans with Disabilities Act: Hearing before the Subcommittee on Select Education of the House Committee on Education and Labor, 101st Cong., 1st Sess. (1989).
Hearing on H. R. 2273, The Americans with Disabilities Act of 1989: Joint Hearing before the Subcommittee on Select Education and Employment Opportunities of the House Committee on Education and Labor, 101st Cong., 1st Sess. (July 18 & Sept. 13, 1989) (two hearings). Oversight Hearing on H. R. 4498, Americans with Disabilities Act of 1988: Hearing before the Subcommittee on Select Education of the House Committee on Education and Labor, 100th Cong., 2d Sess. (1989).
Americans with Disabilities Act: Hearing before the House Committee on Small Business, 101st Cong., 2d Sess. (1990); Americans with Disabilities Act of 1989: Hearings on S. 933 before the Senate Committee on Labor and Human Resources and the Subcommittee on the Handicapped, 101st Cong., 1st Sess. (1989) (May 1989 Hearings). Americans with Disabilities Act of 1988: Joint Hearing on S. 2345 before the Subcommittee on the Handicapped of the Senate Committee on Labor and Human Resources and the Subcommittee on Select Education of the House Committee on Education and Labor, 100th Cong., 2d Sess. (1989).
APPENDIX B TO OPINION OF BREYER, J.
Disability discrimination laws enacted by Congress prior to the Americans with Disabilities Act
Act of June 10, 1948, ch. 434, 62 Stat. 351 Architectural Barriers Act of 1968, 42 U.S. C. § 4151 et seq.  Rehabilitation Act of 1973, 29 U.S. C. § 701 et seq. *391 Education of the Handicapped Act, Pub. L. 91-230, Title VI, 84 Stat. 175 (reenacted in 1990 as the Individuals with Disabilities Education Act, 20 U.S. C. § 1400 et seq. ) Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S. C. § 6000 et seq.  Voting Accessibility for the Elderly and Handicapped Act, 42 U.S. C. § 1973ee et seq.  Air Carrier Access Act of 1986, 49 U.S. C. § 41705 Protection and Advocacy for Mentally Ill Individuals Act of 1986, 42 U.S. C. § 10801 et seq.  Fair Housing Amendments Act of 1988, 42 U.S. C. § 3604.
APPENDIX C TO OPINION OF BREYER, J.
Submissions made by individuals to the Task Force on Rights and Empowerment of Americans with Disabilities. See the Government's Lodging (available in Clerk of Court's case file).


ALABAMA
Page No.
00002    discrimination against the mentally ill in city zoning
         process
00003    inaccessible exercise equipment at University   of
         Alabama
00004    school failed to train teachers how to work with
         students with learning disabilities
00005    courts failed to provide interpretive services for
         deaf people
00006    lack of accessible police and court services for deaf
         people
00007    inaccessible public transportation
00008    child denied public education because of cerebral
         palsy
00009    inaccessible public transportation, which prevented
         persons with disabilities from getting to work

*392


00010    inaccessible public buildings and services; inaccessible transportation
00011    inaccessible public schools; inaccessible public transportation
00013    inaccessible public schools; inaccessible public transportation
00014    failure to enforce building codes requiring access for          persons with disabilities
00015    inaccessible courthouse
00017    lack of instructions for use of voting machine by          blind people; inaccessible restrooms in newly renovated State House
00021    inaccessible public transportation
00023    inaccessible public transportation
00024    failure to enforce state and local laws protecting persons with disabilities
00025    schools failed to provide an adequate education for          children with disabilities
00026    inaccessible public transportation
00027    man denied vocational rehabilitation services based on          his cerebral palsy; inaccessible public transportation
00031    vocational rehabilitation agency failed to provide          services for schizophrenics; zoning discrimination          against group homes
00032    school failed to provide an adequate education
00033    school failed to provide an adequate education
ALASKA
Page No.
00038    school placed child with cerebral palsy in special education classes
00041    inaccessible restrooms in state legislature information office
00042    inaccessible areas at new Alaska Performing Arts          Center



*393
00044    inaccessible public transportation, which prevented
         persons with disabilities from getting to work
00046    lack of curb cuts in sidewalks near apartment building
for persons with disabilities
00048    child erroneously placed in special education classes
00049    inaccessible new performing arts center
00050    Alaska Psychiatric Institute failed to provide interpretive
services for deaf patients
00052    state and local agencies disregarded laws requiring
         accessibility
00055    jail failed to provide person with disability medical
         treatment
00056    inaccessible government buildings in Seward
00057    inaccessible public transportation
00058    city failed to train employees how to communicate
         with people with hearing impairments
00059    segregated seating and inaccessibility at new performing
arts center
00061    inaccessibility of State Ferry Columbia and Alaska
         Railroad; denial of job interview because person was
         in a wheelchair
00062    inaccessible new performing arts center
00063    person using a respirator denied access to Alaska
         State Division of Medical Assistance
00065    inaccessible city hall
00067    school district retaliated against teacher for asking
         to be assigned to an accessible classroom
00069    inaccessible public transportation
00070    lack of curb cuts; inaccessible public transportation
00071    state agencies failed to provide interpretive services
         for deaf people
00072    department of motor vehicles failed to provide interpretive
services
00073    inaccessibility of Seward City Hall and other state
         and local buildings



00075    state university failed to assist in covering expense          of interpretive services for deaf graduate student
00076    inaccessible public buildings
00077    inaccessible public school
ARIZONA
Page No.
00090    survey showing inaccessibility problems in city of          Phoenix's public services
00110    inaccessible public transportation
00112    inaccessible restrooms at state recreation areas
00116    department of motor vehicles failed to provide visual          signs or other assistance for people with hearing          impairments
00117    person with disability denied police officer job
00119    Arizona Department of Economic Security took 3½          to 4 years to fix unsafe van lift
00121    county paratransit refused to provide transportation          to college
00124    department of motor vehicles placed restrictions on          driver's license because of deafness
00125    teacher with hearing impairment denied numerous          jobs
00127    department of motor vehicles failed to assist deaf          people
00129    inaccessible entrance, restroom, water fountain, and          office at building leased by State
00130    woman injured trying to use inaccessible restroom at          roadside rest stop; lack of curb cuts
00131    inaccessible social service agencies
ARKANSAS
Page No.
00136    public school failed to enforce accommodations for          student



*395
00138    public school teacher refused to allow student with
         disability to use authorized calculator
00139    state university failed to inform student with hearing
         impairment about activities and rules
00140    lack of curb cuts
00141    inaccessible public transportation
00143    inaccessible office area at public housing for persons
         with disabilities
00144    inaccessible public transportation
00145    inaccessible   state   office   of   human   services;   state
         agencies failed to hire persons with disabilities
00146    failure to enforce handicapped parking law
00147    school erroneously placed child with mobility impairment
in special education classes
00149    public schools failed to provide interpretive services
         for deaf people
00150    inaccessible public transportation
00153    person with disability forced to resign employment
         because of architectural barriers
00154    public school held meetings and conferences at inaccessible
locations
00155    physical barriers prevented citizens from voting
00156    rehabilitation services failed to assist people with all
         kinds of disabilities
00159    inaccessible city and county buildings
00161    human services office relocated to inaccessible
         building
00163    lack of curb cuts
CALIFORNIA
Page No.
00166    inaccessible public recreation sites
00168    California Relay System failed to provide telephone
         access to other States for deaf people



00180    public transit failed to provide visual signs for deaf          people
00181    inaccessible public transportation
00202    California Childrens Services refused to help with          cost of caring for child with head injury at home
00206    inaccessible county buildings
00208    deaf people denied access to state agencies that          lacked TDD's
00210    deaf people denied access to state agencies that          lacked TDD's
00211    public transit failed to provide visual signs for deaf          people
00212    public transit failed to provide visual signs for deaf          people
00213    limited out-of-state telephone relay services
00214    inaccessible public transportation limited access to          community college
00215    inaccessible public transportation
00218    deaf people denied access to state agencies that          lacked TDD's
00219    state mental health services failed to provide access          for deaf people
00220    government failed to provide interpretive services          for deaf people
00221    inaccessible public transportation; lack of curb cuts
00222    inaccessible public transportation
00223    inaccessible airport; inaccessible public transportation
00224    California Relay Service failed to enable deaf people          to make interstate calls
00225    California Relay Service failed to enable deaf people          to make interstate calls
00226    inaccessible public transportation; inaccessible restrooms in public buildings



00227    University of California attempted to terminate employees
with disabilities for taking medical leave
00231    state agencies failed to provide TDD's
00232    person denied opportunity to serve on jury because
         county failed to provide interpretive services for
         deaf people
00236    public school district failed to provide TTD for deaf
         parents
00237    California Relay Service failed to enable deaf people
         to make interstate calls
00240    lack of curb cuts; inaccessible public transportation
00241    inaccessible public transportation
00244    inaccessible public transportation
00245    California Civil Service Exam held at high school
         with inaccessible restrooms
00246    inaccessible restrooms in county administration
         building; lack of curb cuts
00247    inaccessible public transportation prevented persons
         with disabilities from getting to work; State failed to
         enforce laws requiring accessibility
00248    inaccessible public transportation
00249    California Relay Service failed to enable deaf people
         to make interstate calls
00250    inaccessible public transportation
00252    inaccessible public transportation
00253    inaccessible public transportation
00254    inaccessible county courthouse; street signals too fast
         for safe crossing by wheelchair
00255    public functions failed to provide interpretive services
for deaf people
00258    deaf people denied access   to state agencies that
         lacked TDD's



00261    California Basic Educational Skills Test discriminated against deaf adults who wanted to become          teachers of deaf students
00262    department of motor vehicles required doctors to report patients with seizure disorders and revoked          such patients licenses, but did not require reporting          of other conditions that could cause erratic driving
COLORADO
Page No.
00266    person in wheelchair passed by five bus drivers, all          of whom claimed that lifts were broken
00267    lack of curb cuts and ramps; inaccessible   public          transportation
00268    inaccessible public transportation
00269    inaccessible public transportation
00270    persons with disabilities placed in segregated public          housing
00271    inaccessible public transportation
00272    lack of curb cuts forced person in wheelchair to use          street
00273    inaccessible county courthouse
00274    inaccessible public transportation
00275    inaccessible public transportation in small cities; public schools failed to assist students with disabilities
00276    inaccessible public transportation; inaccessible public          facilities and recreation sites
00277    political parties held caucuses at inaccessible private home
00280    children with developmental disabilities required to          attend segregated schools
00281    public school system refused to transfer student with          disabilities from special to regular school until she          brought suit



00283    vocational rehabilitation agency refused to take referrals
from psychiatric halfway house; person denied
drivers license in Virginia because of mental
         illness
CONNECTICUT
Page No.
00285    public school inaccessible to parent with disability
00289    state university denied renewal of contract for graduate
assistantship because of age and disability
DELAWARE
Page No.
00301    inaccessible public high school; inaccessible public
         transportation
00302    inaccessible public schools; inaccessible public
         transportation
00303    inaccessible voting machines; inadequate handicapped
parking
00308    man with physical disability spent 45 minutes crawling
into polling  place because it was inaccessible to
         wheelchairs
00310    inaccessible public transportation; public ceremony
         held at inaccessible building
00314    failure to enforce laws requiring handicapped parking
spaces, which were usually occupied by police cars
00315    high percentage of children with disabilities placed
         in segregated schools
00317    restrictive zoning limited reintegration of institutionalized
people into community
00319    inaccessible voting system
00323    inaccessible public transportation
00325    inaccessible public transportation made person with
         disability late for work; inaccessible library and other
         public buildings



00329    State refused to fund services for people with mental illness
00330    state transit system provided special vouchers for          persons with physical disabilities, but not for mentally ill
00331    state criminal justice system failed to provide psychiatric treatment
00333    State kept child with schizophrenia in Delaware          State Hospital because it lacked services for people          who could be released
00335    state labor department's restrictive policies prevented persons with disabilities from applying for          employment
00336    failure to enforce laws requiring handicapped parking spaces, which were usually occupied by police          cars
00337    public transportation refused to transport person          carrying oxygen
00338    staff and patients at Delaware State Hospital sexually abused women patients
00343    inaccessible public transportation 00345    state police interrogated deaf citizens without providing interpretive services
00347    vocational high school sought to transfer student          back to special segregated school
GEORGIA
Page No.
00362    public colleges failed to provide assistance for students with learning disabilities
00365    University of Georgia students with disabilities faced          architectural barriers, inaccessible public transportation, lack of housing, and failure to enforce handicapped parking laws



00366    inaccessible classrooms at University of Georgia
00367    University of Georgia located its office of handicapped
services in inaccessible second floor office
00370    University of Georgia charged students with learning
disabilities $600 per quarter for services that
         other students with disabilities received at no cost
00371    Learning Disability Adult Clinic at University of
         Georgia charged unreasonable fees
00372    inaccessible public transportation
00374    traffic court failed to provide interpretive services
         for deaf person
HAWAII
Page No.
00444    inaccessible public transportation
00446    inaccessible public transportation
00448    state university failed to enforce handicapped parking
laws
00451    state employee in wheelchair forced to resign job
         because frequently unable to get to office due to
         broken elevator in state building; State Commission
         on the Handicapped refused employees request for
         reasonable accommodation
00452    state university failed to provide blind student with
         timely or adequate books on tape for coursework;
         lack of signs or information for blind people using
         public transit
00455    person with disability denied opportunity to testify
         because department of labor held hearing in an inaccessible
room
00456    state employment agency refused to provide interpretive
services for deaf people
00457    public school put three-year-old deaf child in same
         class as fourth graders



00458    quadriplegic person who had California drivers license denied license by Hawaii
00460    state government office refused to interview persons          with emotional disorder or history of alcoholism
00461    inaccessible state buildings
00462    person with mobility impairment denied serious consideration for state job due to unreliability of accessible public transportation
00463    inaccessible public transportation prevented person          with disability from getting to work; inaccessible          public buildings
00464    lack of curb cuts forced person in wheelchair to use          street
00467    elevators in public buildings not marked for blind          people; bus drivers failed to announce stops for          blind people
00468    inaccessible public transportation; bus drivers harassed mentally retarded passengers
00469    inaccessible public transportation
00472    state mental health system had restrictive institutional policies
00473    state social service employees placed limits on opportunities for persons with disabilities based on stereotypical assumptions
00474    lack of curb cuts and ramps
00475    inaccessible public transportation
00476    inaccessible public transportation
00477    inaccessible public library
00479    denial of certain licenses to persons with mental          disabilities
00480    inaccessible restroom in state park; lack of curb cuts
00484    state and local government meetings failed to provide interpretive services for deaf people
00485    students with disabilities unable to participate in          school interscholastic sports



00486    blind people prevented from traveling outside State
         because quarantine laws permitted no exemption for
         their guide dogs
00487    state mental health services unavailable for deaf
         people due to failure to train staff
00488    inaccessible public transportation; inaccessible city
         and county buildings
00490    handi-van refused service to person paralyzed from
         waist down
00491    inaccessible public transportation
00492    state agencies failed to monitor conditions in community
residential facilities for persons with disabilities
00494    inaccessible public transportation
00495    inaccessible public transportation
00496    inadequate assistance for deaf person at court
         appearance
IDAHO
Page No.
00502    inaccessible public transportation
00505    inaccessible public transportation
00506    adult victims of abuse with developmental disabilities
denied equal rights to testify in court
00507    inaccessible public recreation activities
00508    inaccessible public transportation
00509    lack of curb cuts
00510    inaccessible public transportation
00511    city and county failed to provide assistance for deaf
         people at public meetings
00514    inaccessible public transportation
00515    public school failed to provide adequate assistance
         for students with disabilities
00516    inaccessible public transportation



00517    public defenders offices and public meetings failed          to provide interpretive services for deaf people;          police harassed persons with disabilities who appeared to be intoxicated
00518    vocational rehabilitation agency lacked TTY service
00521    government agencies lacked staff to assist people          with head injuries
00522    inaccessible public transportation
00523    inaccessible public transportation
00524    inaccessible public transportation; inaccessible public buildings
00528    limited access at new county courthouse, library, and          city hall
00531    school district refused to hire licensed teacher because of speech impediment
00533    public school failed to provide assistance for deaf          student
00537    public school failed to provide interpretive services          for deaf student
00540    Idaho lacked statewide telephone relay service for          deaf people
00541    department of employment and department of health          and welfare lacked telephone access for deaf people
00543    inaccessible restrooms at public high school; student          in wheelchair denied admission to regular classes
ILLINOIS
Page No.
00546    state system for providing ballots to people unable          to enter polling place and special bus service caused          long wait outside in cold weather 00548    schools that mainstream deaf children refused to hire          deaf teacher
00553    government failed to provide interpretive services          for deaf people at public hearing on school budget



00554    lack of curb cuts; inaccessible public transportation
00559    department of rehabilitation limited services to persons
with disabilities by threatening placement in
         nursing home
00569    police stations lacked TTY service
00572    deaf people arrested and held in jail overnight without
explanation because of failure to provide interpretive
services
00573    inaccessible polling place
00574    inaccessible public schools prevented attendance at
         PTA meetings
00575    inaccessible public transportation
00576    inaccessible public transportation
00578    lack of curb cuts and ramps for wheelchairs
00579    most state housing agencies lacked telecommunications
devices or interpretive services for deaf people
00581    state and local government agencies lacked telecommunications
devices for deaf people
00583    emergency medical, police, and fire services lacked
         TDD's or personnel trained to receive TDD calls
00585    inaccessible public pools; inaccessible restrooms in
         municipal building
00586    inaccessible public transportation
00587    inaccessible polling place
00588    inaccessible polling place
00589    inaccessible public transportation
00590    inaccessible public transportation
00591    inaccessible library
00592    inaccessible voting system
00594    inaccessible polling place
00595    lack of curb cuts
00596    inaccessible public transportation
00597    inaccessible public transportation
00600    inaccessible public transportation
00603    inaccessible public transportation



00605    lack of curb cuts; inaccessible public buildings; inaccessible public transportation; inaccessible polling          place
INDIANA
Page No.
00608    state vocational rehabilitation agency refused to help          person it classified as severely disabled
00609    for five years, state vocational rehabilitation agency          failed to provide assistance
00612    inadequate curb cuts
00613    inaccessible public transportation
00616    inaccessible public transportation
00618    inadequate curb cuts
00619    inaccessible public transportation; inaccessible public facilities
00621    inaccessible public transportation
00622    government agencies failed to provide interpretive          services and TTY/TDD's for deaf people
00629    deaf counselors discouraged from applying for jobs          as rehabilitation counselors for deaf people
00637    staff at state psychiatric facilities abused and physically dragged patients
00644    person with disability dismissed as director of deaf          unit at Central State Hospital
00651    public meetings held at inaccessible locations
00653    inaccessible polling place
00655    state counselors failed to provide rehabilitation assistance to person with head injury
IOWA
Page No.
00659    person dismissed as city bus operator after seeking          treatment for mental illness
00664    state commission failed to supply necessary equipment for deaf and blind employee



00665    high school limited opportunities for mentally retarded
student to be integrated
KANSAS
Page No.
00670    Kansas Commission of Civil Rights denied legally
         blind person job as investigator because of limited
ability to drive and refused to allow accommodation
that would have permitted use of public
         transportation
00673    police failed to provide interpretive services after
         arresting deaf man
00676    Kansas Department of Transportation fired person
         because she had epilepsy
00679    state investigator failed to examine employment discrimination
claims
00685    inaccessible public transportation
00695    county failed to assist mentally ill with housing and
         vocational opportunities
00696    damaged sidewalks and poor street lighting posed
         risk to persons with disabilities
00704    inaccessible city-owned arena
KENTUCKY
Page No.
00706    bus driver bypassed person standing at stop with
         guide dog
00709    inaccessible public transportation
00712    department of employment services failed to make
         reasonable accommodations for persons with disabilities
00717    lack of curb cuts; inaccessible public transportation
00720    inaccessible public transportation
00723    state employment service refused to place person in
         wheelchair
00724    inaccessible public buildings



00729    public library, police department, and state university library lacked personnel trained to use TTY          devices
00731    state university failed to provide assistance to parttime teacher with a disability
00732    State prevented deaf teachers from teaching deaf students by requiring courses such as music education
00733    inaccessible public transportation
00736    inaccessible public transportation
00740    Kentucky School for the Deaf preferred hiring hearing teachers rather than deaf teachers
LOUISIANA
Page No.
00743    inaccessible housing for graduate students at Louisiana State University
00745    inaccessible public transportation
00748    police assumed person with coordination problems          was drunk
00751    inaccessible public transportation
00752    vocational rehabilitation program failed to provide          services for person with head injury
00753    inaccessible public transportation prevented persons          with disabilities from getting to work
00758    inaccessible voting machine
00759    Louisiana Sheriffs Pension and Relief Fund denied          membership to person with disability
00773    inaccessible public transportation; lack of curb cuts
00776    inaccessible buildings at Louisiana State University
MAINE
Page No.
00778    inadequate sidewalk ramps; failure to enforce handicapped parking laws



00780    failure to enforce state regulations requiring accessibility
in public buildings
00782    town refused request for interpretive services for
         deaf people at town meeting
MARYLAND
Page No.
00785    public transportation unsafe for persons with disabilities
00787    public libraries, state prison, and other state offices
         lacked TDD's
00788    department of human relations failed to provide interpretive
services for deaf people and did not answer
TTY calls
00789    vocational rehabilitation counselors failed to help
         deaf people find jobs
00797    inaccessible public transportation
00798    state hospital refused to provide interpretive services
for deaf people
MASSACHUSETTS
Page No.
00808    Office for Children refused to license blind person as
         day-care assistant
00812    inaccessible courthouse
00813    inaccessible restrooms in state building and state
         armory
00816    state college threatened to terminate employee because
of blindness
00829    Massachusetts Adoption Exchange refused to let
         family with mother who had muscular dystrophy
         adopt child



00835    department of vocational rehabilitation hired ablebodied person instead of qualified person in          wheelchair
MICHIGAN
Page No.
00920    person denied admission to University of Michigan          Medical School because of speech impediment
00921    inaccessible state university campuses
00922    65 percent of voting precincts in Detroit inaccessible
00923    buses with lifts often failed to stop for people in          wheelchairs or their lifts did not work
00924    state employee threatened with discipline for serving          on and attending meetings of Equal Employment          Opportunity Commission advisory committee
00925    state university stadium lacked accessible restrooms,          water fountains, and telephones
00926    inaccessible public transportation
00928    school system failed to hire teachers who could communicate with deaf students
00932    state university  denied interpretive services to          part-time deaf student
00933    public transportation refused to serve persons in          wheelchairs; public agency refused to provide interpretive services for deaf people
00939    state university had transportation system for students with disabilities but not for faculty and staff
00947    state university lacked adequate curb ramps
00950    State denied drivers license to person with epilepsy
00958    inaccessible public recreation facilities
00960    inaccessible government buildings
00961    state university denied sabbatical proposal of faculty          member with disability
00963    Michigan Rehabilitation Services placed people in          inappropriate positions



00964    Michigan Rehabilitation Services failed to accommodate
mentally ill persons
00968    inaccessible public transportation
00969    man with disability forced to use girls restroom at
         state job
00970    person with disability terminated from county job
         and banned from future county employment
MINNESOTA
Page No.
00974    person with disability and score of 100 was finalist
         for job as director of agency for the blind, but ablebodied
person with score of 70 was hired
00980    person with cerebral palsy humiliated at interview
         for job with state department of education
MISSISSIPPI
Page No.
00853    inaccessible public transportation
00855    inaccessible beaches, pools, and parks
00984    inaccessible classrooms and library at Mississippi
         School for the Deaf
00985    no state agency to provide or coordinate community
         service programs for deaf adults
00986    inaccessible classrooms at Mississippi School for the
         Deaf
00987    public programs failed to provide interpretive services
for deaf people; government failed to post caution
signs warning drivers of deaf children
00988    inaccessible polling places and voting booths
00989    inaccessible public buildings
00990    courts refused to pay for qualified interpretive services
for deaf people
00992    inaccessible state university building
00993    teacher denied position at public elementary school
         because of need for braces and a cane to walk



00994    lack of curb cuts; inaccessible public school rooms;          inaccessible public transportation
00996    inaccessible department of motor vehicles
00997    inaccessible public transportation; inaccessible public facilities
00998    inaccessible courthouses
00999    state university instructor refused to teach blind          person
01000    inaccessible public transportation
01001    inaccessible polling place; city employee required to          go outside to get to restroom
MISSOURI
Page No.
01003    lack of curb cuts
01004    inaccessible restrooms in public buildings; lack of          curb cuts
01006    public schools segregated children with disabilities;          inaccessible school buildings
01009    inaccessible public transportation and public buildings such as post offices, libraries, schools, and polling places
01010    state university tried to discourage blind persons          chosen field of study
01013    inaccessible public transportation
01015    courthouse failed to provide amplified sound system          in courtrooms
MONTANA
Page No.
01017    inadequate curb cuts
01022    inadequate curb cuts in downtown area
01023    state agencies refused to make reasonable accommodations to paraplegics seeking employment
01024    inaccessible polling place



*413
01026    person in wheelchair forced to vote in street
01027    inaccessible polling place
NEBRASKA
Page No.
01029    government failed to provide interpretive services
         for deaf people serving on juries, commissions, and
         committees
01031    local school district failed to provide interpretive
         services for deaf child
01034    inaccessible entrance at office of county assistance
NEVADA
Page No.
01038    local government failed to provide assistance for people
with head injuries
01043    inaccessible government buildings and public facilities
01044    person with disability denied access to public transportation
because it took too long to get on and off
         bus
01046    community college refused to provide interpretive
         services for deaf people
01050    city ordinance prevented mentally ill from living in
         residential areas
01051    inaccessible public transportation; inadequate curb
         cuts and ramps
01053    failure to enforce handicapped parking laws
01054    lack of sidewalk and crosswalk accommodations for
         persons in wheelchairs
NEW HAMPSHIRE
Page No.
01057    state agency failed to assist persons with head injuries
despite availability of state surplus funds



01061    vocational rehabilitation counselor tried to cut off          funds and assistance to person with disability
NEW  JERSEY
Page No.
01067    commission for the blind and visually impaired demoted visually impaired person
01068    zoning commission denied permission to open home          for persons with head injuries
01069    architectural barriers on Cumberland County College campus
01072    inadequate curb cuts
NEW  MEXICO
Page No.
01080    state university denied entry into school of social          work to blind person but admitted partially sighted          person with lower grades
01083    New Mexico lacked statewide TDD relay service
01091    prisoners with developmental disabilities subjected          to longer terms and abused by other prisoners in          state correctional system
01092    inaccessible public transportation
01095    University of New Mexico failed to provide assistance for blind student
01097    city and county government offices lacked TDD's
01098    University of New Mexico hospital failed to provide          interpretive services for deaf patients
01099    University of New Mexico failed to provide interpretive services for deaf students
01100    inaccessible buildings on University of New Mexico          campus



*415
NEW YORK
Page No.
01109    state agencies failed to hire persons with disabilities
01114    custodian in public high school denied request of person
with disability to use locked elevator
01119    at state legislature, person in wheelchair had to wait
         45 minutes to use freight elevator
01129    public  village meetings held in second floor meeting
room with no elevator; many polling places
         inaccessible
01130    lack of curb cuts; failure to enforce handicapped parking
laws
01134    inaccessible state parks and public beaches
NORTH CAROLINA
Page No.
01144    public elementary school initially denied admission
         and then charged extra fee for child with Downs
         Syndrome to attend afterschool day-care program
01155    blind people told not to participate in regular public
         parks and recreation programs
01158    state agencies, other than services for the blind and
         vocational rehabilitation, employed few persons
         with disabilities
01161    police arrested and jailed deaf person without providing
interpretive services
NORTH DAKOTA
Page No.
01170    person with disability denied access to driver's license
exam because held in inaccessible room
01172    inaccessible polling places
01175    lack of curb cuts; failure to enforce handicapped parking
laws; inaccessible polling places; inaccessible city
         government meetings



01178    failure to enforce handicapped parking laws
01183    inaccessible polling places; inaccessible state and          local government buildings
01185    government agencies failed to enforce policies regarding hiring persons with disabilities; inaccessible          polling places; inaccessible public buildings
01186    state and local government failed to hire persons          with disabilities; inaccessible polling places
01187    failure to enforce handicapped parking laws
01196    person with head-injury disability denied consideration for position of election polls inspector
OHIO
Page No.
01215    city failed to trim trees regularly, which posed a          hazard to blind people
01216    inaccessible state, county, and city buildings
01218    inaccessible social service agency offices; inaccessible          public transportation
01221    vocational rehabilitation agency denied assistance to          person with disability
01224    rehabilitation services agency failed to assist paranoid schizophrenic
01229    vocational rehabilitation agency discouraged person          with disability from being a nurse
01230    persons with disabilities denied jobs because of inaccessible public transportation
01231    blind person denied drivers license though legally          eligible
01234    inaccessible public transportation; lack of curb cuts
01235    public  paratransit system often left passengers          stranded
01236    vocational rehabilitation agency steered person with          mental disability to menial job, despite his Ph.D.          degree



*417
01239    police failed to provide interpretive services for deaf
         person who was arrested
01241    Cleveland State University lacked wheelchair ramps
01242    inaccessible public transportation
OKLAHOMA
Page No.
01251    Tulsa Housing Authority failed to communicate with
         and provide information to tenants with disabilities
01258    state employment office lacked TDD or workers with
         interpretive skills; state university paid deaf employees
less than hearing employees; state agencies made
         no effort to hire deaf applicants
01265    police officer pointed gun at person with disability
         who could not get out of car quickly
01266    inaccessible public transportation
01269    person with speech impediment denied numerous
         state jobs
01271    inaccessible restrooms at city parks
01275    state government held meeting at hotel with inaccessible
restrooms
01278    person in wheelchair worked at polling  place with
         inaccessible restrooms
01280    inaccessible polling places
01286    qualified blind person who offered to provide own
         driver denied job as state social worker
OREGON
Page No.
01370    blind people unable to access printed material from
         state government
01375    school system barred child with cerebral palsy from
         physical education class and gave her cleaning job
         instead



01377    person with two college degrees and extensive professional experience turned down for appropriate          state government jobs and advised to seek entrylevel jobs because of his disability
01378    commission for the handicapped lacked funds to enforce laws
PENNSYLVANIA
Page No.
01391    public library had restrictive policy regarding issuance of library cards to residents of group homes
01397    government failed to provide interpretive services          for deaf people at school budget hearing
01399    inaccessible public transportation
01407    inaccessible polling places
01408    inaccessible public transportation
01409    inaccessible polling places
01410    inaccessible polling place
01413    inaccessible public transportation; lack of curb cuts
01421    inaccessible public library
01423    inaccessible automatic ticket dispensers on Pennsylvania Turnpike
01425    bus drivers refused to transport person in wheelchair
01427    inaccessible county offices
01429    lack of curb cuts
01430    GED programs offered at inaccessible public schools;          bus drivers unwilling or  unable to use wheelchair          lifts
01432    child unable to enroll in first grade because of inaccessible classroom
01434    lack of curb cuts; inaccessible public transportation
01435    lack of curb cuts in rural areas
01436    inaccessible polling place



*419
01439    unsafe curb cuts
01441    inaccessible state office building
SOUTH CAROLINA
Page No.
01454    government failed to provide 911 emergency service
         for deaf people
01457    state and local agencies, library, and police and fire
         departments lacked TDD's; government failed to provide
interpretive services for deaf people at meetings
SOUTH DAKOTA
Page No.
01466    school district failed to provide adequate services to
         child with disability
01467    traffic light and fire hydrant placed where they posed
         obstacle to blind pedestrians and those in wheelchairs
who needed to use curb cuts
01469    inaccessible polling places
01470    inaccessible public transportation
01472    State failed to hire persons with disabilities without
         giving a reason
01475    criminal court failed to provide interpretive services
         for deaf people
01476    state university denied blind student opportunity to
         practice teach as required for teaching certificate
TEXAS
Page No.
01483    poles obstructed sidewalks; lack of curb cuts; inaccessible
public transportation
01503    state teachers exam required deaf teachers who
         wanted to teach deaf children to pass section on
         speech assessment and listening



01514    medical examination required for renewal of drivers          license despite unblemished 20-year driving record
01520    inadequate handicapped parking spaces
01521    state vocational rehabilitation agency refused to assist college student who chose to major in political          science
01522    employee of county human services agency denied          handicapped parking place
01526    failure to enforce handicapped parking laws
01527    inaccessible state university transportation system
01529    denial of drivers licenses or accommodations to take          driver's test
01531    inaccessible buildings at state university
01536    state hospital sought to discharge mentally ill boy          with HIV
01540    special transit system refused to transport man with          mental retardation though he could not use regular          bus
01542    deaf man not permitted to take state cosmetology          exam with assistance from interpreter
01543    blind man not permitted to take state chiropractic          exam because he could not read x-rays alone
01549    deaf instructors unable to pass state teachers exam          for teachers of deaf students that assessed speech          and language skills
01551    inadequate handicapped parking and enforcement
UTAH
Page No.
01554    state rehabilitation service had never hired deaf          counselor or administrator
01556    child denied admission to public school because firstgrade teacher refused to teach him
01563    public school failed to implement state review panel          findings regarding accommodation for child with          disability



*421
01576    state office for persons with disabilities failed to hire
         such persons; inaccessible public transportation
01577    state government denied persons with disabilities
         upper level management jobs
01580    rehabilitation services agency discriminated against
         employee with reading disability
01581    qualified blind teacher denied job and told that school
         needed teacher who could also coach football, but
         school hired sighted person who was not a coach
01584    inaccessible public transportation
01586    inaccessible government office
01587    public school teacher refused to give child with learning
disability his grades and said he did not belong
         in public school
01592    Utah denied mainstream education to child with
         Down's Syndrome, though child had been mainstreamed
in another State
01595    person with disability involuntarily hospitalized and
         abused by state university hospital
01613    inaccessible public high school facilities
VERMONT
Page No.
01634    zoning board denied use permit for community mental
health center
VIRGINIA
Page No.
01642    student with learning disability misclassified as mentally
retarded and deemed ineligible to take drama
         class at public school
01646    inaccessible buildings at state school for blind and
         deaf youth
01647    failure to enforce handicapped parking laws
01654    inaccessible restrooms in government buildings; failure
to enforce handicapped parking laws



01656    state programs for persons with disabilities failed to          communicate with deaf people
01660    lack of state institutional care to rehabilitate people          with head injuries
01663    inaccessible traffic court
01664    inaccessible public transportation
01667    lack of curb cuts
01668    inaccessible public transportation prevented persons          with disabilities from voting
01671    state and local government failed to provide interpretive services for deaf people at meetings
01674    lack of curb cuts outside county courthouse
01675    deaf people denied access to 911 emergency services
01676    inaccessible courthouse
01677    inaccessible public transportation
01678    lack of curb cuts and ramp for access to courthouse
01679    inaccessible county courthouse
01680    inaccessible courthouse and library
01682    inaccessible high school
01683    lack of curb cuts at citys main intersection
01684    person in wheelchair received ticket for obstructing          street traffic even though sidewalks not accessible
01686    inaccessible transportation on state university          campus
WASHINGTON
Page No.
01690    deaf people required to pay for interpretive services          in court
01692    state governments lack of TDD deterred deaf people          from applying for employment
01694    government office lacked TDD and interpretive services for deaf people



*423
01767    inaccessible polling places
01771    blind and deaf people denied equal access to jury
         service
WYOMING
Page No.
01773    State lacked telephone relay system for deaf people
01775    inaccessible state buildings
01777    department of motor vehicles denied drivers license
         to person with epilepsy
01780    inaccessible buildings at state university
01781    zoning board denied permit for group home for persons
with disabilities
01786    person in wheelchair denied marriage license because
         courthouse was inaccessible



01656    state programs for persons with disabilities failed to          communicate with deaf people
01660    lack of state institutional care to rehabilitate people          with head injuries
01663    inaccessible traffic court
01664    inaccessible public transportation
01667    lack of curb cuts
01668    inaccessible public transportation prevented persons          with disabilities from voting
01671    state and local government failed to provide interpretive services for deaf people at meetings
01674    lack of curb cuts outside county courthouse
01675    deaf people denied access to 911 emergency services
01676    inaccessible courthouse
01677    inaccessible public transportation
01678    lack of curb cuts and ramp for access to courthouse
01679    inaccessible county courthouse
01680    inaccessible courthouse and library
01682    inaccessible high school
01683    lack of curb cuts at citys main intersection
01684    person in wheelchair received ticket for obstructing          street traffic even though sidewalks not accessible
01686    inaccessible transportation on state university          campus
WASHINGTON Page No.
01690    deaf people required to pay for interpretive services          in court
01692    state governments lack of TDD deterred deaf people          from applying for employment
01694    government office lacked TDD and interpretive services for deaf people



*423
01767    inaccessible polling places
01771    blind and deaf people denied equal access to jury
         service
WYOMING
Page No.
01773    State lacked telephone relay system for deaf people
01775    inaccessible state buildings
01777    department of motor vehicles denied drivers license
         to person with epilepsy
01780    inaccessible buildings at state university
01781    zoning board denied permit for group home for persons
with disabilities
01786    person in wheelchair denied marriage license because
         courthouse was inaccessible

NOTES
[*]   Briefs of amici curiae urging reversal were filed for the State of Hawaii et al. by Audrey J. Anderson, Earl I. Anzai, Attorney General of Hawaii, Charles F. Fell, Senior Deputy Attorney General, and Nancy Albano, Deputy Attorney General, and by the Attorneys General for their respective States as follows: Mark Pryor of Arkansas, Alan G. Lance of Idaho, Don Stenberg of Nebraska, Frankie Sue Del Papa of Nevada, Betty D. Montgomery of Ohio, and Paul G. Summers of Tennessee; for the Criminal Justice Legal Foundation by Kent S. Scheidegger; and for the Pacific Legal Foundation by Anne M. Hayes and M. Reed Hopper.

Briefs of amici curiae urging affirmance were filed for the State of Minnesota et al. by Mike Hatch, Attorney General of Minnesota, Alan I. Gilbert, Chief Deputy Attorney General, and W. Karl Hansen, Assistant Attorney General, and by the Attorneys General for their respective States as follows: Janet Napolitano of Arizona, Richard Blumenthal  of Connecticut, James E. Ryan of Illinois, Thomas J. Miller of Iowa, A. B. "Ben" Chandler III of Kentucky, J. Joseph Curran, Jr., of Maryland, Thomas F. Reilly of Massachusetts, Jeremiah W. (Jay) Nixon of Missouri, Patricia A. Madrid of New Mexico, Eliot Spitzer of New York, Heidi Heitkamp of North Dakota, William H. Sorrell of Vermont, and Christine O. Gregoire of Washington; for the American Association on Mental Retardation et al. by James W. Ellis, Michael B. Browde, and Christian G. Fritz; for the American Association of People with Disabilities et al. by John Townsend Rich; for the American Bar Association by Robert Lewin, James A. Shifren, and Claude G. Szyfer; for the American Cancer Society by Daniel G. Jarcho, Michael J. Haungs, William J. Dalton, and Mary P. Rouvelas; for the Lambda Legal Defense & Education Fund, Inc., et al. by Catherine A. Hanssens and David S. Buckel; for the National Association of Protection and Advocacy Systems et al. by Mark E. Haddad, Jacqueline G. Cooper, and Sharon Masling; for the National Council on Disability by Robert L. Burgdorf, Jr.; for Self-Advocates Becoming Empowered et al. by Thomas K. Gilhool, Michael Churchill, Barbara Ransom, and Max Lapertosa; for the Voice of the Retarded et al. by William J. Burke and Tamie Hopp; for Senator Robert Dole et al. by Chai R. Feldblum; and for Law Professors by Leo G. Rydzewski. 
Briefs of amici curiae were filed for the Association of State Correctional Administrators by Marci A. Hamilton; for the Coalition for Local Sovereignty by Kenneth B. Clark; for the National Employment Lawyers Association et al. by Daniel F. Goldstein, C. Christopher Brown, and Merl H. Wayman; for Paralyzed Veterans of America et al. by Ted G. Dane  and Eve Hill; for the Southern Poverty Law Center by Pamela L. Sumners and Elizabeth J. Hubertz; and for Morton Horwitz et al. by Kenneth W. Brothers, Elizabeth B. McCallum, and Claudia Center. A. Stephen Hut, Jr., filed a statement by former President George H. W. Bush as amicus curiae. 
[1]  Respondents' complaints in the United States District Court alleged violations of both Title I and Title II of the ADA, and petitioners' "Question Presented" can be read to apply to both sections. See Brief for Petitioners i; Brief for United States I. Though the briefs of the parties discuss both sections in their constitutional arguments, no party has briefed the question whether Title II of the ADA, dealing with the "services, programs, or activities of a public entity," 42 U.S. C. § 12132, is available for claims of employment discrimination when Title I of the ADA expressly deals with that subject. See, e. g., Russello v. United States, 464 U.S. 16, 23 (1983) ("[W]here Congress includes particular language in one section of a statute but omits it in another section of the same Act, it is generally presumed that Congress acts intentionally and purposely in the disparate inclusion or exclusion" (internal quotation marks omitted)). The Courts of Appeals are divided on this issue, compare Zimmerman v. Oregon Dept. of Justice, 170 F.3d 1169 (CA9 1999), with Bledsoe v. Palm Beach Cty. Soil & Water Conservation Dist., 133 F.3d 816 (CA11 1998). We are not disposed to decide the constitutional issue whether Title II, which has somewhat different remedial provisions from Title I, is appropriate legislation under § 5 of the Fourteenth Amendment when the parties have not favored us with briefing on the statutory question. To the extent the Court granted certiorari on the question whether respondents may sue their state employers for damages under Title II of the ADA, see this Court's Rule 24.1(a), that portion of the writ is dismissed as improvidently granted. See The Monrosa v. Carbon Black Export, Inc., 359 U.S. 180, 184 (1959).
[2]  Garrett raised other claims, but those are not presently before the Court.
[3]  It is clear that Congress intended to invoke § 5 as one of its bases for enacting the ADA. See 42 U.S. C. § 12101(b)(4).
[4]  Applying the basic principles of rationality review, Cleburne struck down the city ordinance in question. 473 U.S., at 447-450. The Court's reasoning was that the city's purported justifications for the ordinance made no sense in light of how the city treated other groups similarly situated in relevant respects. Although the group home for the mentally retarded was required to obtain a special use permit, apartment houses, other multiple-family dwellings, retirement homes, nursing homes, sanitariums, hospitals, boarding houses, fraternity and sorority houses, and dormitories were not subject to the ordinance. See ibid. 
[5]  It is worth noting that by the time that Congress enacted the ADA in 1990, every State in the Union had enacted such measures. At least one Member of Congress remarked that "this is probably one of the few times where the States are so far out in front of the Federal Government, it's not funny." Hearing on Discrimination Against Cancer Victims and the Handicapped before the Subcommittee on Employment Opportunities of the House Committee on Education and Labor, 100th Cong., 1st Sess., 5 (1987). A number of these provisions, however, did not go as far as the ADA did in requiring accommodation.
[6]  The record does show that some States, adopting the tenets of the eugenics movement of the early part of this century, required extreme measures such as sterilization of persons suffering from hereditary mental disease. These laws were upheld against constitutional attack 70 years ago in Buck v. Bell, 274 U.S. 200 (1927). But there is no indication that any State had persisted in requiring such harsh measures as of 1990 when the ADA was adopted.
[7]  Only a small fraction of the anecdotes Justice Breyer identifies in his Appendix C relate to state discrimination against the disabled in employment. At most, somewhere around 50 of these allegations describe conduct that could conceivably amount to constitutional violations by the States, and most of them are so general and brief that no firm conclusion can be drawn. The overwhelming majority of these accounts pertain to alleged discrimination by the States in the provision of public services and public accommodations, which areas are addressed in Titles II and III of the ADA.
[8]  Section 2 of the Fifteenth Amendment is virtually identical to § 5 of the Fourteenth Amendment.
[9]  Our holding here that Congress did not validly abrogate the States' sovereign immunity from suit by private individuals for money damages under Title I does not mean that persons with disabilities have no federal recourse against discrimination. Title I of the ADA still prescribes standards applicable to the States. Those standards can be enforced by the United States in actions for money damages, as well as by private individuals in actions for injunctive relief under Ex parte Young, 209 U.S. 123 (1908). In addition, state laws protecting the rights of persons with disabilities in employment and other aspects of life provide independent avenues of redress. See n. 5, supra.